



EXHIBIT 10.3


AMENDMENT AGREEMENT
This Amendment Agreement (“Agreement”) is made, as of March 1, 2019, by and
between VSE Corporation, a Delaware corporation (“Employer” or “VSE”), and
Maurice A. Gauthier (“Executive).
Recitals
A.    Employer and Executive are parties to an Amended and Restated Employment
Agreement, dated as of December 6, 2013 (as amended by an Amendment Agreement,
dated as of December 14, 2016) pursuant to which, among other things, Employer
employ’s Executive as Employer’s chief executive officer, president and chief
operating officer (as amended, the “Employment Agreement”).
B.    Employer and Executive desire to amend the Employment Agreement as set
forth below.
C.    Capitalized terms used, but not otherwise defined, herein shall have the
meanings ascribed to them in the Employment Agreement.
NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Employer and Executive, each intending to be legally
bound, agree as follows:
1.Amendment of Employment Agreement. The Employment Agreement shall be and
hereby is amended as follows:
(a)    The entire text of Section 2(a) of the Employment Agreement shall be and
hereby is deleted and in substitution thereof the following text shall be and
hereby is inserted:
(a)     Salary.    Effective January 1, 2019 and during the remaining Term
expiring at 5:00 pm (ET) on April 1, 2019 (the “Stub Term”) as compensation for
services rendered by Executive hereunder, Employer shall pay to Executive a base
salary at the rate of $810,000 per annum, payable in installments in accordance
with Employer’s policy governing salary payments to senior officers, as such
policy may be amended, from time to time, by the Board.
(b)    The entire text of Section 6(d) of the Employment Agreement shall be and
hereby is deleted and in substitution thereof the following text shall be and
hereby is inserted:
(d)    Expiration of the Term Pursuant to Section 1(a).
(i)     Upon expiration of the Stub Term on March 31, 2019, all unvested
restricted stock granted by VSE to Executive under VSE’s 2006 Restricted Stock
Plan, as amended (the “Restricted Stock Plan”), shall automatically vest in full
regardless of their respective vesting schedules.
(ii)    On or before April 8, 2019, VSE will pay to Executive, and Executive
will accept from VSE, the sum of $314,280, which shall consist of: (A) $20,250
as additional base salary for the Stub Term; (B) $222,750 in full satisfaction
of all of Executive’s benefits and other rights under and otherwise in respect
of the VSE Executive Officer Incentive Compensation Plan for the Stub Term; and
(C) $71,280 in full satisfactions of all of Executive’s benefits and other
rights under and otherwise in respect of VSE’s Deferred Supplemental
Compensation Plan for the Stub Term.





--------------------------------------------------------------------------------





(iii)    In full satisfaction of all of Executive’s benefits and other rights
under and otherwise in respect of the Restrictive Stock Plan for the Stub
Period, VSE hereby grants Executive an award under the Restricted Stock Plan of
$300,713, payable in fully vested VSE restricted common stock thereunder, no
later than April 8, 2019, with the number of shares of such restricted common
stock calculated by dividing 300,713 by the closing price of VSE’s common stock
on April 2, 2019.
(iv)    (A)     Subject to the prior agreement of the Board and Executive, the
Executive may continue serving as a director, chief executive officer, president
and chief operating officer of VSE during the period commencing on the first day
after the expiration of the Stub Period and ending on an agreed upon date no
later than April 1, 2020 (the “Interim Period”).
(B)    As compensation for Executive’s continuing services, if any, pursuant to
the immediately preceding sentence, VSE will:
                (1)    pay Executive: (x) a salary at the rate of $74,250 per
month during the Interim Period; provided that if the Interim Period expires on
any day of a month other than the last day thereof, Executive’s salary for such
portion of the month shall be an amount calculated by multiplying $74,250 by a
fraction, the numerator of which is the number of calendar days that have lapsed
during such month, and the denominator of which is 30; (y) within 10 business
days after the expiration of the Interim Period (the “IP Expiration Date”), an
amount calculated by multiplying $222,750 by a fraction, the numerator of which
is the number of calendar days that lapsed during the Interim Period, and the
denominator of which is 90 (the “Fraction”), in full satisfaction of all of
Executive’s benefits and other rights under and otherwise in respect of the VSE
Executive Officer Incentive Compensation Plan for the Interim Period; and (z)
within 10 business days after the IP Expiration Date, an amount calculated by
multiplying $71,280 by the Fraction, in full satisfaction of all of Executive’s
benefits and other rights under and otherwise in respect of VSE’s Deferred
Supplemental Compensation Plan for the Interim Period; and
(2)     in full satisfaction of all of Executive’s benefits and other rights
under and otherwise in respect of the Restrictive Stock Plan for the Stub
Period, grant Executive an award under the Restricted Stock Plan in an amount
equal to $300,713 multiplied by the Faction, with such award payable in fully
vested VSE restricted common stock, within 10 business days after the IP
Expiration Date, with the number of shares of such restricted common stock
calculated by dividing the amount of the award by the closing price of VSE’s
common stock on the first trading day after the IP Expiration Date.
(v)    Notwithstanding anything to the contrary in the Employment Agreement,
upon expiration of the Stub Term, except that, if an Interim Period occurs
pursuant to Section 1(b)(iv) above, upon expiration of such Interim Period, (x)
the Term shall expire for all purposes of the Employment Agreement, including as
contemplated by Section 1(a) thereof, (y) Executive shall cease serving as, and
will deemed for all purpose to have resigned as, a director, chief executive
officer, president, chief operating officer and employee of VSE, and a director,
officer and employee of any and all direct or indirect subsidiaries of VSE and
(z) Sections 5(a) and (c) of the Agreement shall terminate and be null and void
and Sections 5(b), (d), (e) (as amended hereby), (f), (g) and (h) shall survive
the expiration of the Term and remain in full force and effect.





--------------------------------------------------------------------------------





(vi)    During the period commencing on the first day after the expiration of
the Stub Term, except that, if an Interim Period occurs pursuant to Section
1(b)(iv) above, during the period commencing on the first day after the
expiration of such Interim Period, and ending on the first anniversary of the
expiration of the Stub Term, except that if an Interim period occurs pursuant to
Section 1(b)(iv) above, ending on the first anniversary of the expiration of
such Interim Term (“Consulting Period”), Executive will serve VSE as an
independent contractor, rendering, on VSE’s behalf, consulting services of up to
14 hours per month (inclusive of any associated preparation and travel time),
primarily in respect of VSE’s transition to a successor chief executive officer
and president, and VSE (x) will pay Executive $10,000 per month during the
Consulting Period as compensation for any such consulting services and (y)
reimburse Executive for all reasonable, proper and documented business expenses
that he incurs during the Consulting Period in the performance of his consulting
services in accordance with VSE’s customary reimbursement practices for its
chief executive officer. Notwithstanding the above, Executive may terminate this
consulting arrangement upon 10 business days prior written notice to VSE, at
which time the Consulting Period will terminate, Executive will no longer be
required to provide consulting services hereunder and VSE will not be obligated
hereunder to make any further monthly consulting payments to Executive.
(c)    The entire text of Section 6(a)(ii)(4) of the Agreement shall be and
hereby is deleted and in substitution thereof the following text shall be and
hereby is inserted:
(4)    Notwithstanding anything herein to the contrary, any expiration of the
Term, including the Stub Term and, if it occurs, the Interim Period, shall not
be considered a termination by Employer without Cause for any and all purposes
of this Agreement, including this Section 6(a)(ii).
2.The Employment Agreement. The Employment Agreement, as amended hereby, remains
in full force and effect.
3.Binding Effect. This Agreement is binding upon and inures to the benefit of
VSE and Executive and their respective successors, legal representatives,
executors, heirs, administrators and assigns.
4.Invalidity. If any one or more of the provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement and this Agreement shall be enforceable to
the fullest extent permitted by law.
5.Counterparts. This Agreement may be executed in one or two counterparts, all
of which together shall constitute one and the same Agreement.
6.Other Provisions. This Agreement shall be governed by, construed and enforced
in accordance with, Sections 7 through and including 17 of the Employment
Agreement.




(Signature Page to follow)







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Employer and Executive have executed and delivered this
Agreement as of the date first written above.
VSE CORPORATION,
a Delaware corporation






By:    /s/ Calvin S. Koonce
Calvin S. Koonce
Chairman of the Board of Directors






/s/ Maurice A. Gauthier
Maurice A. Gauthier





